


EXHIBIT 10(ee)




THE SHERWIN-WILLIAMS COMPANY
2006 EQUITY AND PERFORMANCE INCENTIVE PLAN
(AMENDED AND RESTATED AS OF FEBRUARY 17, 2015)


Restricted Stock Units Award Agreement


Grantee: ________________________________________        Date of Grant:
__________________________        
Date of Vesting: ________________________    


Number of Time-Based Restricted Stock Units (“Time-Based RSUs”):
_______________________________________
Target number of Performance-Based RSUs (“Target PRSUs”):
_______________________________________        
Total number of Restricted Stock Units (“Total RSUs”):     
_______________________________________        


1.Grant of Restricted Stock Units. The Board of Directors (the “Board”) of The
Sherwin-Williams Company (the “Company”) or its delegate has granted to you
(“Grantee”) the Restricted Stock Units awards (the “RSUs”) set forth above in
accordance with the terms of this Restricted Stock Units Award Agreement (this
“Agreement”) and the terms of The Sherwin-Williams Company 2006 Equity and
Performance Incentive Plan (Amended and Restated as of February 17, 2015) (the
“Plan”), the related Prospectus and any Prospectus Supplement, and such other
rules and procedures as may be adopted by the Company. The Total RSUs consist of
the Time-Based RSUs and Target PRSUs, as set forth above. Capitalized terms used
herein without definition or other identification shall have the meanings
assigned to them in the Plan.


2.Vesting of PRSUs and Time-Based RSUs.


(A)    Vesting of Performance-Based RSUs. Subject to Sections 3 and 5 hereof,
provided Grantee is continuously employed with the Company or a Subsidiary from
the Date of Grant through the Date of Vesting, inclusive (the “Restriction
Period”), in Grantee’s present position or in such other position, as the Board
may determine entitles, Grantee to retain the rights under this grant (each such
position being hereinafter referred to as a “Participating Position”), a
percentage ranging from 0% to 200% of the Target PRSUs shall become
nonforfeitable (“Vested,” “Vested PRSUs” or similar terms) in accordance with
the relative level of achievement of the Management Objective set forth below
(the “Vesting Percentage”) and shall be settled in accordance with the terms of
Section 4 hereof. The determination of the Vesting Percentage shall be made
after such time as the Board has obtained the information, made the decisions,
and completed the calculations necessary to make such determination. The Vesting
Percentage is based upon the Company’s Earnings Per Share (“Cumulative EPS”)
during the three-year period ending on December 31 of the most recently
completed fiscal year prior to the Date of Vesting (the “Measurement Period”),
as determined in accordance with the following table:
Cumulative EPS
Vesting Percentage
Equal to or greater than $
200%
$
100%
Less than $
0%

When the Cumulative EPS results during the Measurement Period fall between the
table values, straight-line mathematical interpolation will be used to determine
the Vesting Percentage calculated to the nearest hundredth of a percentage. The
manner in which the Board will determine Cumulative EPS during the Measurement
Period is set forth on Exhibit A attached hereto.
(B)    Vesting of Time-Based RSUs. Subject to Sections 3 and 5 hereof, provided
Grantee is continuously employed with the Company or a Subsidiary in Grantee’s
present position or in a different Participating Position during the Restriction
Period, the Time-Based RSUs shall immediately Vest in full on the Date of
Vesting.
3.Change of Control. Notwithstanding Section 2 above, in the event of a Change
of Control, the Total RSUs shall Vest on fulfillment of the conditions specified
in Section 12 of the Plan.














--------------------------------------------------------------------------------




4.Settlement of RSUs.


(A)    General. Subject to Sections 4(B) and 4(C), and as soon as
administratively practicable following (but no later than thirty (30) days
following) the Date of Vesting, the Company shall issue Grantee one share of
Common Stock free and clear of any restrictions for each Vested PRSU and each
Vested Time-Based RSU.
(B)    Other Payment Events for Vested PRSUs. Notwithstanding Section 4(A), the
Vested PRSUs shall be settled prior to the date set forth under Section 4(A) as
follows:
(i)    Death. To the extent that there are Vested PRSUs, the Company shall issue
Grantee one share of Common Stock free and clear of any restrictions for each
Vested PRSU within thirty (30) days of the date of Grantee’s death.
(ii)    Disability. To the extent that there are Vested PRSUs, the Company shall
issue Grantee one share of Common Stock free and clear of any restrictions for
each Vested PRSU within thirty (30) days of the date on which Grantee becomes
Disabled.
(iii)    Change of Control. In the event of a Change of Control, Vested PRSUs
shall be settled in accordance with Section 12 of the Plan. Notwithstanding any
provision of this Agreement or the Plan to the contrary, if Section 409A of the
Code applies to the payment and Grantee experiences a termination of employment
after the Change of Control resulting in Vested PRSUs under Section 12 of the
Plan, Grantee is entitled to receive settlement of any Vested PRSUs under
Section 12 of the Plan on the date that would have otherwise applied pursuant to
Sections 4(A), 4(B)(i) or 4(B)(ii) as though such Change of Control had not
occurred. Notwithstanding any provision of this Agreement or the Plan to the
contrary and to the extent required to comply with Section 409A, if any Target
PRSU is Assumed, any outstanding Target PRSUs which at the time of the Change of
Control are not subject to a “substantial risk of forfeiture” (within the
meaning of Section 409A of the Code) will be deemed to be not Assumed and will
be payable in accordance with Section 12(b) of the Plan.
(C)    Other Payment Events for Time-Based RSUs. Notwithstanding Section 4(A),
the Time-Based RSUs shall be settled prior to the date set forth under Section
4(A) as follows:
(i)    Death. To the extent that the Time-Based RSUs are Vested, the Company
shall issue Grantee one share of Common Stock free and clear of any restrictions
for each Vested Time-Based RSU within thirty (30) days of the date of Grantee’s
death.
(ii)    Disability. To the extent that the Time-Based RSUs are Vested, the
Company shall issue Grantee one share of Common Stock free and clear of any
restrictions for each Vested Time-Based RSU within thirty (30) days of the date
on which Grantee becomes Disabled (as hereinafter defined).
(iii)    Change of Control. In the event of a Change of Control, Vested
Time-Based RSUs shall be settled in accordance with Section 12 of the Plan.
Notwithstanding any provision of this Agreement or the Plan to the contrary, if
Section 409A of the Code applies to the payment and Grantee experiences a
termination of employment after the Change of Control resulting in Time-Based
RSUs becoming Vested under Section 12 of the Plan, Grantee is entitled to
receive settlement of any Vested Time-Based RSUs under Section 12 of the Plan on
the date that would have otherwise applied pursuant to Sections 4(A), 4(C)(i),
or 4(C)(ii) as though such Change of Control had not occurred. Notwithstanding
any provision of this Agreement or the Plan to the contrary and to the extent
required to comply with Section 409A, if any Time-Based RSU is Assumed, any
outstanding Time-Based RSUs which at the time of the Change of Control are not
subject to a “substantial risk of forfeiture” (within the meaning of Section
409A of the Code) will be deemed to be not Assumed and will be payable in
accordance with Section 12(b) of the Plan.
5.Termination of Rights to Total RSUs. Notwithstanding anything herein to the
contrary:


(A)    On the date Grantee ceases to be continuously employed in any
Participating Position(s) at any time during the Restriction Period, the Total
RSUs shall be forfeited and Grantee shall forfeit and lose all rights to the
Total RSUs that are not Vested as of such date, except as otherwise provided
below:




--------------------------------------------------------------------------------




(i)     In the event of the death of Grantee during the Restriction Period, (a)
100% of the Time-Based RSUs shall immediately Vest, and (b) the greater of (I)
100% of the Target PRSUs or (II) the Vesting Percentage of the Target PRSUs
based on the actual Cumulative EPS measured as of the end of the last completed
fiscal quarter preceding the date of Grantee’s death and the projected forecast
of Cumulative EPS over the remaining Restriction Period, shall immediately be
Vested.
(ii)    In the event Grantee becomes Disabled, (a) 100% of the Time-Based RSUs
shall immediately Vest, and (b) the greater of (I) 100% of the Target PRSUs or
(II) the Vesting Percentage of the Target PRSUs based on the actual Cumulative
EPS measured as of the end of the last completed fiscal quarter preceding the
date on which Grantee becomes Disabled and the projected forecast of Cumulative
EPS over the remaining Restriction Period, shall immediately be Vested.
“Disabled” shall mean that Grantee (x) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (y) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the
Company.
(iii)    In the event Grantee’s employment terminates as a result of Retirement,
all rights of Grantee under this grant with respect to the Time-Based RSUs and
the Target PRSUs shall continue as if Grantee had continued employment in a
Participating Position, and the Vesting Percentage of the Target PRSUs will be
determined as if Grantee had remained employed in a Participating Position
throughout the Restriction Period. “Retirement” shall be defined as: (x) the
attainment of age 65; (y) the attainment of age 55-59 with at least twenty (20)
years of service with the Company or a Subsidiary; or (z) the attainment of age
60 or older and the Grantee’s combination of age and service with the Company or
any Subsidiary equals at least 75.
(B)    With respect to a Grantee that is a corporate officer and operating
management, in the event Grantee is transferred from a Participating Position,
the Board shall have the right to cancel Grantee’s rights hereunder, continue
Grantee’s rights hereunder in full, or prorate the number of Total RSUs
evidenced hereby for the portion of the Restriction Period completed as of the
date of such transfer or as the Board may otherwise deem appropriate. In the
event Grantee’s rights hereunder continue in full or the number of Total RSUs is
prorated, the other requirements for Vesting will continue to apply, including
that Grantee remain continuously employed by the Company or a Subsidiary through
the Date of Vesting, subject to earlier Vesting pursuant to Sections 3 and 5(A).
Any such Award will be settled in accordance with Section 4.
(C)    In the event that Grantee knowingly or willfully engages in misconduct
during the Restriction Period, which is materially harmful to the interests of
the Company or a Subsidiary as determined by the Board, all rights of Grantee to
the RSUs shall terminate.
6.Dividend Equivalents; Other Rights. From and after the Date of Grant and until
the earlier of (A) the time when the RSUs Vest and are settled in accordance
with Section 4 hereof or (B) the time when Grantee’s rights to the RSUs are
forfeited in accordance with Section 5 hereof, on the date that the Company pays
a cash dividend (if any) to holders of Common Stock generally, Grantee shall be
entitled to a deferred cash payment equal to the value of the product of (x) the
dollar amount of the cash dividend paid per share of Common Stock on such date
and (y) the sum of (I) the full number of Time-Based RSUs and (II) 200% of the
Target PRSUs; however, such dividend equivalents (if any) shall be paid in cash,
and shall be subject to such other applicable terms and conditions (including
payment or forfeitability) as the RSUs based on which the dividend equivalents
were credited. The obligations of the Company hereunder will be merely that of
an unfunded and unsecured promise of the Company to deliver shares of Common
Stock in the future, and the rights of Grantee will be no greater than that of
an unsecured general creditor. No assets of the Company will be held or set
aside as security for the obligations of the Company hereunder.


7.No Shareholder/Voting Rights. Grantee will not be a shareholder of record and
shall have no voting rights with respect to shares of Common Stock underlying an
RSU prior to the Company’s issuance of such shares following the Date of Vesting
or the otherwise applicable settlement date.


8.Transferability. During the Restriction Period, Grantee shall not be permitted
to sell, transfer, pledge, encumber, assign or dispose of the RSUs.






--------------------------------------------------------------------------------




9.Withholding Taxes. If the Company shall be required to withhold any federal,
state, local or foreign tax in connection with the RSUs or the underlying shares
of Common Stock, Grantee shall pay or make provision satisfactory to the Company
for payment of all such taxes. Notwithstanding any other provision of this
Agreement or the Plan, the Company shall not be obligated to guarantee any
particular tax result for Grantee with respect to any payment provided to
Grantee hereunder, and Grantee shall be responsible for any taxes imposed on
Grantee with respect to any such payment.


10.No Right to Future Awards or Employment. The grant is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. The grant and any related payments made to
Grantee will not be considered salary or other compensation for purposes of any
severance pay or similar allowance, except as otherwise required by law. Nothing
contained herein will confer upon Grantee any right with respect to continuance
of employment or other service with the Company or any Subsidiary, nor will it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate Grantee’s employment or other service at any time.


11.Nature of Grant. Grantee acknowledges that (A) the future value of the
underlying shares of Common Stock is unknown and cannot be predicted with
certainty and (B) in consideration of the grant of the RSUs, no claim or
entitlement to compensation or damages shall arise from termination of the RSUs
or diminution in value of the shares received upon settlement including (without
limitation) any claim or entitlement resulting from termination of Grantee’s
active employment by the Company or a Subsidiary (for any reason whatsoever and
whether or not in breach of local labor laws) and Grantee hereby releases the
Company and its Subsidiaries from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the RSUs and this Agreement,
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.


12.Severability. If any provision of this grant or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this grant and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.


13.Governing Law. This grant shall be governed by and construed with the
internal substantive laws of the State of Ohio, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.


14.Application of The Sherwin-Williams Company Executive Compensation Adjustment
and Recapture Policy. Grantee acknowledges and agrees that the terms and
conditions set forth in The Sherwin-Williams Company Executive Compensation
Adjustment and Recapture Policy (“Policy”) are incorporated in this Agreement by
reference. To the extent the Policy is applicable to Grantee, it creates
additional rights for the Company with respect to Grantee’s RSUs.


15.Data Privacy. Grantee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Grantee’s personal
data as described in this document by and among, as applicable, Grantee’s
employer (“Employer”) and the Company and its Subsidiaries, for the exclusive
purpose of implementing, administering and managing Grantee’s participation in
the Plan. Grantee understands that Employer and the Company and its Subsidiaries
hold (but only process or transfer to the extent required or permitted by local
law) the following personal information about Grantee: Grantee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of Common
Stock or directorships held in the Company, details of all RSUs or any other
entitlement to shares of Common Stock awarded, canceled, exercised, vested,
unvested or outstanding in Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Grantee understands that Data may
be transferred to third parties assisting in the implementation, administration
and management of the Plan, including Fidelity Stock Plan Service LLC, that
these recipients may be located in Grantee’s country or elsewhere (including
countries outside of the European Union or the European Economic Area, such as
the United States of America), and that the recipient’s country may have
different data privacy laws and protections than those that apply in Grantee’s
country. Grantee understands that Grantee may request a list with the names and
addresses of any potential recipients of the Data by contacting Grantee’s local
human resources representative. Grantee authorizes these recipients to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing Grantee’s participation in
the Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Grantee may elect to deposit any shares
acquired upon vesting or earning of the RSUs. Grantee understands that Data will
be held only as long as is necessary to implement, administer and manage
Grantee’s participation in the Plan and in accordance with local law. Grantee
understands that Grantee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing Grantee’s local human resources
representative. Grantee understands, however, that refusing or withdrawing
Grantee’s consent may affect Grantee’s ability to participate in the Plan. For
more information on the consequences of Grantee’s refusal to




--------------------------------------------------------------------------------




consent or withdrawal of consent, Grantee hereby understands that Grantee may
contact his or her local human resources representative.


16.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.


17.Compliance with Section 409A of the Code. To the extent applicable, it is
intended that this Agreement and the Plan comply with the provisions of Section
409A of the Code, so that the income inclusion provisions of Section 409A(a)(1)
do not apply to Grantee. This Agreement and the Plan shall be administered in a
manner consistent with this intent. Reference to Section 409A of the Code is to
Section 409A of the Internal Revenue Code of 1986, as amended, and will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service. If, at the time of Grantee’s separation from
service (within the meaning of Section 409A of the Code), (A) Grantee shall be a
specified employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (B)
the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the settlement of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
settle such amount on the otherwise scheduled settlement date but shall instead
settle it, without interest, on the first business day of the month after such
six-month period.














































































--------------------------------------------------------------------------------




Exhibit A






Cumulative Earnings Per Share shall be equal to the sum of the Earnings Per
Share (“EPS”) (less those items relating to extraordinary events or which result
in a distortion of comparative results) for each fiscal year of the Company
during the Measurement Period.


Example:


Year 1 EPS
$4.00
Year 2 EPS
$4.20
Year 3 EPS
$4.40
Cumulative EPS
$12.60





Cumulative EPS = $12.60












